NUMBER 13-22-00357-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MARK A. CANTU,                                                             Appellant,

                                           v.

MARK REAGAN, MCALLEN MONITOR,
AND AIM MEDIA TEXAS, LLC,                                                  Appellees.


                   On appeal from the 464th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Mark A. Cantu, proceeding pro se, filed a notice of appeal regarding a

judgment rendered against him in cause number C-0982-21-L in the 464th District Court

of Hidalgo County, Texas. On August 2, 2022, the Clerk of this Court requested appellant

to remit the $205.00 filing fee for the appeal within ten days. See TEX. R. APP. P. 5 (“A
party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme

Court order. The appellate court may enforce this rule by any order that is just.”); TEX.

GOV’T CODE ANN. § 51.207 (delineating the required fees and costs in an appellate court).

On August 9, 2022, the Clerk also advised appellant that it appeared that there was no

final, appealable order in the clerk’s record, requested appellant to correct this defect

within ten days, and notified appellant that the appeal would be dismissed if this defect

was not cured. See TEX. R. APP. P. 42.3(a). On August 18, 2022, the Clerk notified

appellant that he was delinquent in paying the filing fee for the appeal. The Clerk advised

appellant that the appeal would be dismissed if the filing fee was not paid within ten days.

See id. R. 42.3(b), (c). To date, appellant has not corrected the defect in the notice of

appeal, paid the filing fee for the appeal, or otherwise responded to the Clerk’s directives.

       The Court, having examined and fully considered the notice of appeal, the clerk’s

record, and the foregoing events, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(a), (b), (c).


                                                                CLARISSA SILVA
                                                                Justice

Delivered and filed on the
15th day of September, 2022.




                                             2